          Case 2:19-cv-01175-MJP Document 115 Filed 09/08/20 Page 1 of 4



1                                                         HONORABLE MARSHA J. PECHMAN

2

3

4

5

6                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
7                                      AT SEATTLE

8    TRAVELERS PROPERTY CASUALTY
     COMPANY OF AMERICA, a foreign insurance                No. 2:19-cv-1175 MJP
9    company,
                    Plaintiffs,
10                                                          NOTICE AND STIPULATED
             v.                                             MOTION AND ORDER
11                                                          REGARDING BENCH TRIAL
     NORTH AMERICAN TERRAZZO, INC., a
12   Washington Corporation,                                NOTE ON MOTION CALENDAR:
                                                            September 2, 2020
13                           Defendants.

14   NORTH AMERICAN TERRAZZO, INC., a
     Washington Corporation,
15
                             Third Party Plaintiff,
16
             v.
17
     TERRAZZO & MARBLE SUPPLY CO. OF
18   ILLINOIS, a foreign corporation,

19                           Third Party Defendant.

20                                           I.       NOTICE

21          Pursuant to LCR 39(d) and FRCP 39(a)(1), the parties to this action, by and through

22   their undersigned attorneys, give Notice of their agreement to a nonjury trial.

23

24
     NOTICE AND STIPULATED MOTION AND ORDER
     REGARDING BENCH TRIAL - 1
     (2:19-cv-1175 MJP)
          Case 2:19-cv-01175-MJP Document 115 Filed 09/08/20 Page 2 of 4



1                                        II.    STIPULATION

2           The parties to this action, by and through their undersigned attorneys, stipulate, agree

3    and consent that in accordance with LCR 39(d) the above-captioned matter shall be tried

4    without a jury. The parties agree to try all claims and issues through a bench trial. This

5    stipulation and agreement of the parties shall supersede North American Terrazzo’s prior

6    Jury Demand made in Docket #43 at Paragraph 12.

7           DATED: September 7, 2020.

8
     ASHBAUGH BEAL LLP                               LETHER LAW GROUP
9

10   By: / Robert S. Marconi                         By: s/ Thomas Lether
        Robert S. Marconi, WSBA #16369                  Thomas Lether, WSBA#18089
11      rmarconi@ashbaughbeal.com                       tlether@letherlaw.com
        James Grossman, WSBA #55843                     Eric J. Neal, WSBA#31863
12      jgrossman@ashbaughbeal.com                      eneal@letherlaw.com
        701 5th Ave Ste 4400                            1848 Westlake Ave N., Suite 100
13      Seattle, WA 98104                               Seattle, WA 98109
        P: 206-386-5900/F: 206-344-7400                 P: 206-467-5444 / F: 206-467-5544
14      Attorneys for Defendants/Third-party            Counsel for Travelers Property Casualty
        Plaintiff                                       Company of America
15

16

17

18

19

20

21

22

23

24
     NOTICE AND STIPULATED MOTION AND ORDER
     REGARDING BENCH TRIAL - 2
     (2:19-cv-1175 MJP)
          Case 2:19-cv-01175-MJP Document 115 Filed 09/08/20 Page 3 of 4



1                                             III.   ORDER

2           THIS MATTER came before the undersigned Court upon the Notice and Stipulation

3    Regarding Bench Trial. The Court considered the parties’ Notice and Stipulation, and having

4    reviewed the files and records of the case, it is hereby

5           ORDERED, ADJUDGED and DECREED that:

6           In accordance with LCR 39(d) and FRCP 39(a)(1) the above-captioned matter will be

7    heard without a jury.

8           DATED this 8th day of September, 2020.

9



                                                           A
10

11
                                                            Marsha J. Pechman
12                                                          United States Senior District Judge

13   Presented by,
14

15   ASHBAUGH BEAL LLP                                 LETHER LAW GROUP
16
     By: Robert S. Marconi                             By: s/ Thomas Lether
17      Robert S. Marconi, WSBA #16369                    Thomas Lether, WSBA#18089
        rmarconi@ashbaughbeal.com                         tlether@letherlaw.com
18      James Grossman, WSBA #55843                       Eric J. Neal, WSBA#31863
        jgrossman@ashbaughbeal.com                        eneal@letherlaw.com
19      701 5th Ave Ste 4400                              1848 Westlake Ave N., Suite 100
        Seattle, WA 98104                                 Seattle, WA 98109
20      P: 206-386-5900/F: 206-344-7400                   P: 206-467-5444 / F: 206-467-5544
        Attorneys for Defendants/Third-party              Counsel for Travelers Property Casualty
21      Plaintiff                                         Company of America

22

23

24
     NOTICE AND STIPULATED MOTION AND ORDER
     REGARDING BENCH TRIAL - 3
     (2:19-cv-1175 MJP)
          Case 2:19-cv-01175-MJP Document 115 Filed 09/08/20 Page 4 of 4



1                                       CERTIFICATE OF SERVICE

2           I hereby certify that on September 7, 2020, I electronically filed the foregoing

3    document with the Clerk of the Court using the CM/ECF system, which will send

4    notification of such filing to the following:

5                   Thomas Lether
                    tlether@letherlaw.com
6                   Eric J. Neal
                    eneal@letherlaw.com
7                   Lether & Associates, PLLC
                    1848 Westlake Ave N., Suite 100
8                   Seattle, WA 98109
                    Counsel for Plaintiff
9

10          The foregoing is true and correct to the best of my knowledge and belief.

11          Dated September 7, 2020, at Seattle, Washington.

12                                                   s/ Citty Brugalette
                                                     Citty Brugalette, Legal Assistant
13

14

15

16

17

18

19

20

21

22

23

24
     NOTICE AND STIPULATED MOTION AND ORDER
     REGARDING BENCH TRIAL - 4
     (2:19-cv-1175 MJP)
